FILED
                           NOT FOR PUBLICATION                              SEP 16 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KAY LEWIS,                                       No. 13-15467

              Petitioner - Appellant,            D.C. No. 3:12-cv-08073-SRB

  v.
                                                 MEMORANDUM*
WHITE MOUNTAIN APACHE TRIBE,

              Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted September 12, 2014**
                             San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Kay Lewis appeals the district court’s dismissal of his petition for a writ of

habeas corpus under 25 U.S.C. § 1303, the Indian Civil Rights Act. We affirm.

       The district court could not grant Lewis habeas relief unless he was in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“detention,” § 1303, or its functional equivalent, “custody,” Jeffredo v. Macarro, 599
F.3d 913, 918 (9th Cir. 2010). Custody involves “severe restraints on [a person’s]

individual liberty,” Hensley v. San Jose Dist. Mun. Ct., 411 U.S. 345, 351 (1973),

including restraints that fall “outside conventional notions of physical custody,”

Edmunds v. Won Bae Chang, 509 F.2d 39, 40 (9th Cir. 1975).

      The district court correctly held that the White Mountain Apache Tribe’s refusal

to permit Lewis to run for election to the Tribal Council was not a sufficiently severe

restraint on his liberty to constitute custody. The restriction of Lewis’ candidacy does

not create a deprivation of liberty similar to the types of infringement on personal

movement previously recognized as establishing federal habeas corpus jurisdiction.

See Hensley, 411 U.S. at 351 (release on own recognizance with restrictions on

movement); Jones v. Cunningham, 371 U.S. 236, 237, 241-42 (1963) (parole

restrictions); Poodry v. Tonawanda Band of Seneca Indians, 85 F.3d 874, 879, 893-95

(2d Cir. 1996) (banishment).

      The judgment of the district court is AFFIRMED. The Tribe’s “Motion to

Strike Part of Appellant’s Reply Brief for Matters Not in the Record” is DENIED.




                                           2